Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant’s species election of a specific thermoresponsive unit, a specific cationic unit, a specific first fluorescent compound, and a specific second fluorescent compound, which defines each of the chemical structures in claims 1, 5 and 6, is acknowledged.  Because applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01).
Applicant timely responded to the restriction (election) requirement mailed 30 June 2020, in the reply filed on 31 August 2020.

Status of Claims
Claims 1-9 are pending.
	Claims 1-9 are rejected.
	Claim 1 is objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 
It is noted that the Certified Copy of the Foreign Priority Document was received with Application No. 14/282,530.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c), except for the following. 
However, it is noted that the structure of the ‘second fluorescent unit’ (a species of which is BODIPY-AA) (see originally-filed specification, pg. 99, para. [0239]), as described in claims 5 and 6, was not cited or described in foreign patent application JP2011-280202. Therefore, for the purpose of examination, those claims which specifically describe the properties of a ‘second fluorescent unit’ and/or the structure of said second fluorescent unit (i.e., claims 2-6 and 9) will not be given the benefit of the 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 December 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the information disclosure statement (IDS) and/or the references cited therein (in whole or in part) had been submitted in parent Application No. 14/282,530.

Drawings
The drawings were received on 13 December 2018.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 7-8 and 21-22, recites: “…one, or two or more types of repeating units(s)…”, which should read: “…one, or two or more types of repeating unit(s)…” at these two locations in the claim.

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-9 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 1, lines 7-9, recites: “…wherein the thermoresponsive unit is one, or two or more types of repeating unit(s) derived from one, or two or more types of monomer(s) represented by…”
Claim 1, lines 21-22, recites: “…the cationic unit is one, or two or more types of repeating unit(s) derived from one, or two or more types of monomer(s) represented by…”
Claim 7 recites: “…wherein the copolymer comprises two or more types of thermoresponsive units represented by…”

For the purpose of compact prosecution, the claims will be interpreted to read: Claim 1, lines 7-9, recites: “…wherein the thermoresponsive unit is one, or two or more repeating unit(s) derived from one, or two or more monomer(s) represented by…”; Claim 1, lines 21-22, recites: “…the cationic unit is one, or two or more repeating unit(s) derived from one, or two or more monomer(s) represented by…”; and Claim 7 recites: “…wherein the copolymer comprises two or more thermoresponsive units represented by…”

Claim 4 is indefinite because it recites a broad limitation and a narrow limitation in the same claim.
Claim 4 recites: “…, and the other is a unit of which the fluorescence intensity does not change or decreases, preferably decreases, with a rise in temperature.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 1-9 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Uchiyama et al. (2008) (International Patent Application Publication No. WO 2008/029770 A1; see NPL as English machine translation (EngMT) for page/para. numbers, pp. 1-39) in view of Uchiyama et al. (2015) ((2015) Analyst 140: 4498-4506).

Uchiyama et al. (2008) addresses some of the limitations of claims 1, 2, 3, 5, 6, 8 and 9, and the limitations of claims 4 and 7.
Regarding claims 1, 8 and 9, Uchiyama et al. (2008) shows a method for measuring temperature using a polymer and novel fluorescent polymers (pg. 3, para. [0001]). Disclosed is a copolymer containing repeating units represented by the formulae (I)-(III), which may contain a crosslinking polymer (pg. 2, Abstract [A temperature-sensitive probe]).
The copolymer comprises a structure referred to as formula (a) (pg. 4, para. [0007] thru pg. 5, para. [0009] and pg. 8, cont. para. [0017] [Claims 1, 8 and 9] [comprises a 
The copolymer comprises a structure referred to as formula (b) (pg. 5, para. [0010] thru [0011] and pg. 8, cont. para. [0017] [Claims 1, 8 and 9] [comprises a cationic unit; formula (b)/formula (II); species APTMA or 3-acrylamidepropyl (trimethyl ammonium)]). An example of a copolymer comprises APTMA (pg. 24, para. [0105] [species election]).
Further regarding claim 1 and regarding claims 2, 3, 4, 5, 6, 8 and 9, the copolymer comprises a structure referred to as formula (c) (pg. 6, para. [0014] thru pg. 7, para. [0016] and pg. 8, cont. para. [0017] [Claim 1] [comprises a first fluorescent unit; formula (c)/formula (III); species DBD-AA or N-2{[7-(N,N-dimethylaminosulfonyl)-2,1,3-benzoxadiazol-4-yl]-(methyl)amino}ethyl)-N-methylacrylamide [Claims 2, 3, 4, 5, 6, 8 and 9] [a first fluorescent unit]). An example of a copolymer comprises DBD-AA [species election] (and NNPAM) (pg. 23, cont. para. [0101]).
Further regarding claim 4, the chemical structure of the fluorescent unit described by formula (III) contains a substituent “Ar” which can be represented by several different chemical moieties (pg. 6, para. [0015]). In one embodiment, the group X3-Ar functions as a fluorophore with environmental responsiveness, for example formula (V). The fluorescence intensity of the temperature sensor will decrease with an increase in temperature when fluorophore VII is incorporated into the compound, but if a fluorophore of formula (VI) or (VIII) to about (XII) is incorporated into the compound, fluorescence intensity will rise with an increase in temperature (pg. 16, para. [0073]).


It is noted that claims 8 and 9 recite: “A kit…, the kit comprising the temperature-sensitive probe according to claim 1”; and “A kit…, the kit comprising the copolymer as recited in claim 6”, respectively. That is, there is nothing in the claimed subject matter that distinguishes the kits described in claims 8 and 9 from the temperature-sensitive probe and copolymer recited in claims 1 and 6, respectively. Therefore, prior art that is cited with regard to claims 1 and 6 will also apply to claims 8 and 9, where applicable.
	
	Uchiyama et al. (2008) does not show: 1) a first fluorescent unit and a second fluorescent unit, each having a mutually different maximum fluorescence maximum [Claim 1]; 2) wherein the first fluorescent unit and the second fluorescent unit generate fluorescence with mutually different maximum fluorescence wavelengths by excitation light irradiation at an identical wavelength [Claim 2]; 3) wherein a difference between the maximum fluorescence wavelength of the first fluorescent unit and the maximum fluorescence wavelength of the second fluorescent unit is 50 nm or more [Claim 3]; and 4) a second fluorescent unit with the chemical structure recited in claims 5, 6 and 9 [BODIPY-AA] [species election] [Claims 5, 6 and 9].


	Uchiyama et al. (2015) shows a novel cationic fluorescent polymeric thermometer for the ratiometric sensing of intracellular temperature (pg. 4498, column 1, para. 1 [nexus to Uchiyama et al. (2008)] [A temperature-sensitive probe]). The polymeric thermometer is composed of four distinct units, which include: (i) a thermosensitive NNPAM unit; (ii) a cationic APTMA unit; and (iii) a fluorescent DBThD-AA unit (pg. 4498, column 2, para. 1 [nexus to Uchiyama et al. (2008) [thermosensitive unit, cationic unit and fluorescent unit]).
	Regarding claims 1, 2, 3, 5, 6 and 9, Uchiyama et al. (2015) shows that the fourth unit of the polymeric thermometer is a second fluorescent unit, BODIPY-AA or BODIPY-IA (pg. 4498, column 2, para. 1 thru 2 [Claim 1] [a second fluorescent unit]).
The structure of BODIPY-AA is shown on pg. 4499, column 1, Fig. 1(a) [Claims 5, 6 and 9] [formula (d)/formula (XIII)] [species election].
The absorption and fluorescence spectra of DBThD-IA and BODIPY-IA suggested that a fluorescence ratio of polymeric thermometers at two different emission wavelengths could be obtained by excitation at a single wavelength, because DBThD-IA and BODIPY-IA have overlapping absorption bands (ca. 450-550nm) and distinctly separated emission maxima (ca. 510-515nm and 560-585nm, respectively, which is another advantage of the combination of these fluorophores in polymeric thermometers (pg. 4501, column 2, para. 2 and pg. 4502, column 1, Fig. 2 [Claims 2 and 3]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the temperature-sensitive probe comprising a thermoresponsive unit, a cationic unit, and a first and a second fluorescent unit, as shown by Uchiyama et al. (2008), by substituting the second fluorescent unit with a different second fluorescent unit, as described in claims 5, 6 and 9, such that the first fluorescent unit and the second fluorescent unit: 1) each has a mutually different maximum fluorescence maximum [Claim 1]; 2) generate fluorescence with mutually different maximum fluorescence wavelengths by excitation light irradiation at an identical wavelength [Claim 2]; and 3) have a difference in the maximum fluorescence wavelength of 50 nm or more [Claim 3], as shown by Uchiyama et al. (2015), with a reasonable expectation of success, because Uchiyama et al. shows that the fluorescent unit, identified as BODIPY-AA (or the related BODIPY-IA) exhibits properties that could be incorporated into the temperature-sensitive probe, shown by Uchiyama et al. (2008), because the thermoresponsive units, cationic units, and first fluorescent units, as described in both Uchiyama et al. (2008) and Uchiyama et al. (2015), are either functionally identical, if not structurally identical (MPEP 2143 (I)(A,D,G)).
It would be obvious to substitute BODIPY-IA and  DBThD-AA or DBThD-IA for the species election of the specific chemical compounds of BODIPY-AA and DBD-AA with regard to claims 1 and 5, with a reasonable expectation of success, because BODIPY-IA, DBThD-AA and DBThD-IA are described by the monomer structure of formula (c) and formula (d) as claimed.
oC., the typical culture temperature of a mammalian cell. (This is shown by Uchiyama et al. (2015) in the Fluorescence ratio graphs described in Figure 3(a), (b) & (c), pg. 4502, column 2, Fig. 3, and which are described by the subject matter of claim 4).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651